PELHAM, J.
The defendant was indicted for murder in the second degree, and convicted of an assault with a weapon. A number of written charges, marked as requested by the defendant and refused by the court, are set out in the record, but as the record contains no *86bill of exceptions they are not presented in such a way as authorizes their review.' — Peters v. Nolen, 3 Ala. App. 641, 57 South. 398.
The time for presenting and having signed a bill of exceptions has expired, and we discover no error in the proceedings properly shown by the record. They appear to be regular, and the judgment appealed from is ordered affirmed.
Affirmed.